IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


CHARLES A. KNOLL,                           : No. 70 WAL 2016
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
            v.                              :
                                            :
                                            :
EUSTACE O. UKU, YALE                        :
DEVELOPMENT & CONTRACTING, INC.             :
AND EXICO, INC.,                            :
                                            :
                   Respondents              :


                                       ORDER



PER CURIAM

     AND NOW, this 2nd day of August, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.